Citation Nr: 0205002	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased rating for pleurisy, 
tuberculosis, inactive, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The case 
was remanded by the Board for additional development in 
February 2001, and the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's tuberculosis is inactive and results in no 
current residuals.  

3.  There are no extraordinary factors associated with the 
service-connected respiratory disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pleurisy, tuberculosis, inactive, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.89, 
4.97, Diagnostic Code (DC) 6732 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The February 2001 remand directed the RO to apply the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  After reviewing the action undertaken by the RO 
following the February 2001 remand, the Board finds that the 
VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in August 1998, 
statement of the case dated in January 1999, supplemental 
statements of the case dated in November 1999 and November 
2001 and letter dated in March 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA examination reports dated through July 2001, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  In this regard, the veteran reported in April 2001 
that there was no additional evidence to submit in support of 
his claim.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Factual Background/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.97, DC 6732, pleurisy, tuberculosis, 
active or inactive, is to be rated under 38 C.F.R. §§ 4.88c 
or 4.89, whichever is appropriate.  In this case, because the 
rating for pleurisy, tuberculosis, inactive, was in effect on 
August 19, 1968, the provisions of 38 C.F.R. § 4.89 are for 
application.  Under 4.89, for two years after date of 
inactivity following active tuberculosis, which was 
clinically identified during active service or subsequently, 
a 100 percent rating is for application. Thereafter for four 
years, or in any event, to six years after date of 
inactivity, a 50 percent is for application.  Thereafter, for 
five years, or to eleven years after date of inactivity, a 30 
percent rating is for application.  Thereafter, in the 
absence of a schedular compensable permanent residual, a 
noncompensable rating is warranted.  

With the above criteria in mind, the pertinent facts will be 
summarized.  Pleuritis and tuberculosis were demonstrated 
during service, and a December 1946 rating decision granted 
service connection for a disability characterized as 
"pleuritis, sero-fibrinous, right side, chronic, moderate, 
tuberculo[sis], active and pleuritis, fibrinous, right side, 
chronic, moderate, tuberculo[sis], active."  A 100 percent 
disability rating was assigned effective from November 16, 
1946. 

After a February 1947 VA examination diagnosed chronic 
fibrous pleurisy but found no active tuberculosis, the rating 
was decreased to 10 percent by a July 1947 rating decision 
effective from September 19, 1947.  This decision listed the 
service-connected disability as "pleurisy, tuberculo[sis], 
inactive."  Thereafter, this 10 percent rating was continued 
by rating decisions dated in August 1949, August 1987 and 
August 1991, and the Board denied a claim for a rating in 
excess of 10 percent for this disability in an April 1994 
decision.   

The pertinent evidence includes reports from July 1998 and 
September 1999 VA examinations which found the tuberculosis/ 
pleurisy to be inactive, and diagnosed bronchitis and chronic 
obstructive pulmonary disease (hereinafter COPD).  Evidence 
added to the file subsequent to the February 2001 remand 
includes reports from a private September 1999 chest X-ray 
which showed pleural thickening and a March 2001 private 
physician's report reflecting treatment for bronchitis in 
October 1999.  Also of record are reports from a July 2001 VA 
examination in which the examiner specifically noted that the 
claims file had been reviewed.  These reports again indicated 
the veteran's tuberculosis was inactive, and, most 
significantly, found that the neither the veteran's COPD nor 
bronchitis were etiologically related to tuberculosis with 
pleurisy.  Also, the examiner specifically found that the 
veteran's pulmonary function findings were the result of his 
COPD. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that a rating in excess of 10 percent 
for the veteran's inactive tuberculosis/pleurisy cannot be 
granted.  The clinical evidence above shows that the 
veteran's tuberculosis/pleurisy has been inactive for many 
years.  In addition, the most recent VA examination found the 
veteran's bronchitis and COPD to be unrelated to the 
tuberculosis/pleurisy, and attributed the pulmonary function 
findings to his COPD.  Thus, while the record contains 
findings of pulmonary function impairment, this evidence has 
not been discussed in this decision as they do not represent 
service-connected disability.  In making the above 
determination, the Board notes that while it does not find a 
"schedular compensable permanent residual" attributable to 
the veteran's tuberculosis/pleurisy, which would suggest that 
a noncompensable rating is warranted under 38 C.F.R. § 4.89, 
the 10 percent rating currently assigned is "protected" as 
it has been in effect for more than 20 years.  
38 C.F.R. § 3.951.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected respiratory disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In short, while the Board has carefully considered the 
contentions submitted by and on behalf of the veteran 
asserting that the criteria for increased compensation are 
met, it finds the probative weight of this subjective 
"positive" evidence to be overcome by the more objective 
"negative" clinical evidence contained on the reports from 
the most recent VA examination.  See Francisco v. Brown, 7 
Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, the claim for an increased 
rating must be denied.  Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to a rating in excess of 10 percent for pleurisy, 
tuberculosis, inactive, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

